   Case 3:20-cv-00050-M Document 45 Filed 04/24/20             Page 1 of 2 PageID 220


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

E.S., an individual;
                            Plaintiff
                                               CIVIL ACTION NO: 3:20-CV-00050
                -against-
BEST WESTERN INTERNATIONAL, INC.;
MARRIOTT INTERNATIONAL, INC.;
EXTENDED STAY AMERICA, INC.; G6                PLAINTIFF’S NOTICE OF
HOSPITALITY, LLC; WYNDHAM HOTELS               VOLUNTARY DISMISSAL OF
AND RESORTS, INC.; AND CHOICE                  EXTENDED STAY AMERICA, INC.
HOTELS INTERNATIONAL, INC.,                    WITHOUT PREJUDICE

                            Defendants.


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff files this Notice of Voluntary

Dismissal Without Prejudice as to Defendant EXTENDED STAY AMERICA, INC.

       Accordingly, Plaintiff hereby requests that the Court dismiss Defendant EXTENDED

STAY AMERICA, INC. from this matter, without prejudice, pursuant to Federal Rule of Civil

Procedure 41.

Dated: April 24, 2020                     Respectfully submitted,

                                          THE LANIER LAW FIRM, P.C.


                                          /s/ W. Mark Lanier                       .
                                          W. Mark Lanier
                                          Texas State Bar No.: 11934600
                                          WML@lanierlawfirm.com
                                          Monica Cooper (pro hac vice to be filed)
                                          State Bar No.: 24071344
                                          Monica.Cooper@lanierlawfirm.com
                                          10940 W. Sam Houston Pkwy North, Suite 100
                                          Houston, Texas 77064
                                          Telephone: (713) 659-5200
                                          Facsimile: (713) 659-2204

                                          Attorneys for Plaintiff E.S.
   Case 3:20-cv-00050-M Document 45 Filed 04/24/20                Page 2 of 2 PageID 221



                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 24th day of April, 2020, the foregoing was filed through

the Court’s CM/ECF System, which will send a notice of electronic filing to any listed counsel

of record.


                                             /s/ W. Mark Lanier
                                             W. Mark Lanier
